My first words are directed to the new President of the General Assembly, His Excellency Mr. Mogens Lykketoft, to whom I extend sincere congratulations on his election to that post during this session.
I also thank the Secretary-General, His Excellency Mr. Ban Ki-moon, for his leadership and tenacity in ensuring that our Organization remains the most appropriate and legitimate forum for solving the problems of the world.
For our part, we can attest to the active support of the United Nations during the election process in Madagascar. Moreover, since January, the United Nations has continued to support Madagascar through the Peacebuilding Fund.
The seventieth anniversary of the United Nations is a historic one, as it coincides with the adoption of the new post-2015 development agenda in the form of the 2030 Agenda for Sustainable Development (resolution 70/1), thereby auguring an ambitious and promising future for our peoples. From the perspective of its 70 years, the United Nations remains a forum to whose long journey the world can bear witness. It has overcome numerous challenges, has both strengths and weaknesses, yet it has always remained clear-sighted and committed to peace and security, and, above all, to the service of humankind.
Let us take objectively assess its work over the past 70 years. To be fair, we should assess them objectively. During the implementation of the Millennium Development Goals (MDGs), poverty has been our main enemy. Yet today it is clear that poverty remains and inequality persists. Our goal of eradicating extreme poverty has not been fully met,
6/55 15-29658

01/10/2015 A/70/PV.22
although there has been significant progress. The MDGs have largely contributed to growth in many countries and have encouraged each country to redouble its efforts to adopt practical strategies to help avert difficulties. Today, the new Sustainable Development Goals (SDGs) aspire to that same vision. The Assembly has thereby shown a new commitment in line with the requirements of our ever- changing world, to which we must constantly adapt our strategies.
The new post-2015 development Agenda will fuel our future actions aimed at creating noticeable and lasting impacts for the benefit of humankind. We do not have the right to fail to meet the expectations of our peoples. We must ensure the well-being and the daily lives of our peoples, as enshrined in the Charter of the United Nations because today, extreme poverty still prevails in many countries of the world, and threats to global security also deserve our urgent attention. Terrorism, climate change and the recurring problems associated with poverty are factors pushing populations to flee in the hope of a better future or simply a life of dignity. By adopting the new post-2015 development Agenda, we are offering Governments a solution for development that enables them to act effectively. Since its independence, Madagascar has consistently promoted the same values as those of the United Nations and has taken the same path as the Organization in adopting policies and universal strategies.
In adopting the 2030 Agenda for Sustainable Development and the Sustainable Development Goals, the world has just set the foundation for a new framework for its development. Commitments have been made to leave future generations a better world, given our current natural resources and the fact that they are not unlimited. With that common aim, Madagascar would like to renew its commitment to implementing the new post- 2015 development Agenda, which will serve as a frame of reference and aid in the realization of our national development plan.
The global threat of climate change deserves our unwavering attention. We all have an obligation to achieve results, faced with that global scourge. The coming twenty- first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Paris in December, will provide the ideal framework for showing our solidarity in that fight. While t developing countries are not the main parties responsible for the causes of climate change, they pay a heavy price for it, especially because they lack the resources needed to confront those challenges. Madagascar routinely suffers
from the consequences of climate change, which have led to agricultural losses and the destruction of basic social infrastructures and have often set back efforts to achieve socioeconomic development.
On 24 September, we submitted our national proposal with a commitment to reducing greenhouse-gas emissions by 14 per cent and to increasing absorption capacity to 32 per cent by 2030. With a view to protecting biodiversity — and Madagascar holds a significant portion of that world heritage — we recently supported resolution 69/314, entitled “Tackling illicit trafficking in wildlife”. In addition, with regard to disaster-risk reduction, we have been fully involved in the implementation of resolution 69/283, on the Sendai Framework for Disaster Risk Reduction 2015-2030, adopted in June 2015, which was designed to reduce disaster risks. The Malagasy Government focuses particular attention on its population, especially the most vulnerable. Its visionary social protection policy will enable it to significantly reduce the number of people living in extreme poverty by 2030, in line with the new post-2015 development agenda.
The country is also involved in the implementation of the Secretary-General’s plan on the reduction of maternal mortality. We have launched a campaign to speed up the reduction of maternal mortality and another against early marriage. In regard to food security, I would like to share our promising regional prospect to make Madagascar the breadbasket of the Indian Ocean. Such fundamental transformations must be based on support for the civil sector. Our men, women, youth and children must have access to education, basic health care, security and justice. We have a young population, which commits us to meeting the challenge of education as well as training and job creation. It is our joint responsibility to offer our young people decent work.
A new era is opening before us. New hope is being built with the advent of the new Sustainable Development Goals. By meeting in this Hall today, each nation is providing proof of its commitment to make progress on those Goals. The SDGs must not simply be a reference point and ready guide in the fight against poverty. All our actions must be capitalized on, brought together for sustainable human development, because there is no world apart from that of humankind. All our efforts should be focused on capitalizing on sustainable development, because human beings are our richest resource. Human capital is both the stakeholder for and beneficiary of the SDGs. The development of human capital must be at the heart of all of our actions. Our peoples’ security, in all its
15-29658 7/55

A/70/PV.22 01/10/2015
forms, must be ensured so that we can move away from extreme poverty and vulnerability, which are becoming chronic.
We are convinced that wars, crises, conflicts and insecurity are the root causes of systematic violations of human rights. In that light, peace and security remain the Achilles heel of all development strategies. It is through that shared vision that Madagascar is pursuing its path towards democracy and stability. We all agree that there is no real development without lasting peace and security.
Cybercrime, transnational organized crime and terrorism have become more pressing issues. We are fighting faceless enemies, and we must constantly adapt our strategies against those new threats. The security of our peoples must therefore be ensured in order to remove them from poverty and vulnerability. We are engaged in many forms of combat against urban and rural insecurity and are fighting against all kinds of trafficking and looting, which impacts our natural resources on land and at sea. On that issue, our country will be the location for the Maritime Information Fusion Centre, serving the Indian Ocean and East and Southern Africa with a view to assisting in combating maritime piracy, all types of illicit trafficking and terrorism.
With regard to the democratic process of carrying out elections, Madagascar is in a good position to provide a favourable environment for the implementation of the Sustainable Development Goals. Without institutional and political stability, the progress we envisage and to which the population aspires will not be lasting and shared.
In the area of collective security, I would like to pay tribute to the commitment of peacekeeping mission personnel. Madagascar actively participates by sending peacekeeping officers. From this podium, we declare our intention to deploy, for the first time, an infantry battalion to peacekeeping operations by 2017.
On the topic of the fight against human trafficking, Madagascar has ratified the main relevant international legal instruments on human rights, and it recently ratified the International Convention on the Protection of the Rights of All Migrant Workers and Members of Their Families (resolution 45/158). As some in this Hall know, Madagascar has also sought to meet its international commitments by regularly submitting its reports on human rights to the various human rights treaty bodies and to the Human Rights Council in the framework of the Universal Periodic Review, whose recommendations are implemented through a national operational plan.
This year, Madagascar deposited its instrument of ratification of the Convention on the Rights of Persons with Disabilities. During a meeting in New York earlier in 2015, in keeping with its international commitments, Madagascar reaffirmed its commitment to promote women’s rights and renewed its previous commitment made in Beijing. We are joining our efforts with those of others in seeking to make the representation of countries on the Security Council more equitable. It is only fair that that opportunity be offered to under-represented regions such as Africa.
The General Assembly remains the body most suited to the task of overcoming the major challenges associated with the eradication of poverty and the disruptive effects of climate change. The issues of migration, peace and security are no less important. The resolution of those complex problems constitutes a top priority among the SDGs and Africa’s Agenda 2063: The Africa We Want.
Given the momentum created by the newly adopted 2030 Agenda, Madagascar foresees that the next 15 years will be rich in collective action and solidarity. In accordance with the Addis Ababa Action Agenda, our country is committed to mobilizing its own resources and urges our international partners to do the same. Accordingly, we call upon the United Nations to propose the appropriate financing mechanisms and structures to support economic and social development policies and to combat poverty in developing countries.
Official development assistance is necessary and important to support growth. The Northern countries’ solidarity with those of the South must be effective. We must support one another complementarily, because it is together that we will succeed and be able to act and react in real time to the major challenges that are facing us. Our will and determination will guide us in quickening our stride to meet those challenges. I therefore unhesitatingly reiterate my call for the enhancement of the North-South dialogue and the strengthening of global partnerships. In order to truly support development, the terms of funding must not in any way penalize those countries and peoples that are already vulnerable.
Can we have confidence in the future? Can our young people have confidence in the future? On this solemn occasion, I urge my peers not to lose sight of the commitment that we made 70 years ago, which
8/55 15-29658

01/10/2015 A/70/PV.22
has been reflected in the solid decisions that we have taken throughout the years and not delay in taking action. The SDGs enable us to facilitate prevention and the maintenance of peace, security and stability. The new Agenda outlines new strategic directions that will guide us in forging the destiny of our peoples.
Madagascar maintains its hope and faith in the United Nations for the next 70 years. A good portion of the path has already been trodden, but the road remains long. We must not be concerned about counting steps. The challenges are immense, but never, since time immemorial, have so many countries and leaders demonstrated their will and commitment to move ahead so as to overcome and solve the problems of today’s world. We must demonstrate that we are moving closer to a millennium of solidarity that transcends borders. That requires the commitment and responsibility of each country and each leader.
This month we began laying down the foundations of a new edifice. Its completion depends only on us. Rest assured that Madagascar will contribute to that endeavour.
